DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to national stage Application No. PCT/IB2014/063121 filed July 15, 2014 and to foreign Application No. EP133060517 filed July 22, 2013.

Status of Claims
This Office Action is responsive to the amendment filed on January 4, 2021. As directed by the amendment: claims 1, 13, 14, and 19 have been amended. Thus, claims 1, 3-6, 9-10, 12-15, 17, 19-21, and 23-25 are presently pending in this application. 
Applicant’s amendment to claim 19 obviates the previous claim objection made thereto. Claim 13 was previously rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments to claim 13 obviates the previously rejection under 35 U.S.C. 112(b). Claims 1, 3-6, 9, 12, 14-15, 17, 19, 21, and 23 were previously rejected under 35 U.S.C. 103 as being unpatentable over Sambhy et al. (U.S. Pub. No. 2013/0280431) in view of Robertson et al. (U.S. Patent No. 5,487,378). Claims 1, 6, 10, 14, 19-20, and 25 

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “a nebulization chamber between the inlet and outlet for storing a liquid such that the fine droplets of liquid combine with the air drawn through the nebulizer when the user inhales to deliver a dose of the medication or drug to the user, wherein a mesh comprises”, ln 7-10 should read --a nebulization chamber between the inlet and outlet for storing a liquid; and wherein the nebulizer is provided with a mesh, such that the fine droplets of liquid combine with the air drawn through the nebulizer when the user inhales to deliver a dose of the medication or drug to the user, wherein the mesh comprises--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 13, and 14, and claims 3-6, 9-10, 12, 15, 17, 19-21, and 23-25 by dependency, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s specification recites “The second material is a material that allows fabrication techniques to be used that have sufficient precision to form nozzles with the required exit diameter and tolerance in the second material (e.g. 2.5 µm + 0.065 µm).”, Pg. 13, ln 11-14.  Thus, Applicant’s specification provided support for the exit diameter being in the range of 2.435 to 2.565 µm.  However, claim 1 recites “the plurality of holes in the second portion made of the second material are second openings forming the nozzles with outlet openings of the mesh having exit diameters of less than or equal to substantially 2.5 µm”, ln 8-10, wherein the exit diameter is claimed as being in the range of greater than zero to 2.565 µm, where the upper limit of the range is “equal to substantially 2.5 µm” which is interpreted as 2.565 µm. Because Applicant’s specification only provides support for the exit diameter being in the range of 2.435 to 2.565 µm, the exit diameter being in the claimed range of greater than zero to, but not including, 2.435 µm is not supported.  Therefore, claim 1 reciting “the plurality of holes in the second portion made of the second material are second openings forming the nozzles with outlet openings of the mesh having exit diameters of less than or equal to substantially 2.5 µm”, ln 8-10 introduces new matter not supported by Applicant’s specification. 
Similar rational is applied to independent claims 13 and 14. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19, and claim 20 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein the step of providing the first portion further comprises: providing a layer or plate of the first material.”, ln 1-3 it is unclear whether the step of providing the first portion provides the first portion that comprise a layer or plate of the first material or if the step of providing the first portion provides the first portion of the first material and a separate layer or plate of the first material.  For the purpose of this Office Action claim 19 is interpreted such that the step of providing the first portion provides the first portion that comprise a layer or plate of the first material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3-6, 9, 12, 14-15, 17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sambhy et al. (U.S. Pub. No. 2013/0280431; “Sambhy”) in view of Robertson et al. (U.S. Patent No. 5,487,378; hereinafter: “Robertson”).
Regarding Claims 1 and 5-6, Sambhy discloses a mesh (20; Fig. 2; ¶¶ 0005, 0034, 0037, 0039-0042) comprising a first portion (22; Fig. 2) made of a first material (“stainless steel”; ¶ 0040) having a plurality of holes passing therethrough (Fig. 2); and a second portion (24; Fig. 2) made of a second material (“polyimide”; ¶ 0039) that is in contact with the first portion [Examiner notes: The limitation “in contact with” is being examined under broadest reasonable interpretation such that “the first portion is bonded or attached to the second portion using an adhesive or adhesive film”, as recited in Applicant’s disclosure Pg. 18.  Sambhy discloses the first portion in contact with the second portion by way of the intervening adhesive material (28; Fig. 2; ¶ 0041), thereby meeting the claim limitation.], wherein the second portion has a corresponding plurality of holes passing therethrough [Fig. 2; Examiner notes: Sambhy discloses the first portion in contact with the second portion by way of the intervening adhesive material (28; Fig. 2; ¶ 0041) such that the plurality of through holes align.], the plurality of holes in the second portion forming nozzles for an outlet side of the mesh [at 26; ¶¶ 0040-0043; Examiner notes: Sambhy discloses fluid exiting the mesh through the coating (26; Fig. 2)], the first material (Examiner notes: Stainless steel has a known density of 8 g/cm3) has a higher density than the second material (Examiner notes: Polyimide has a known density of 1.42 g/cm3) , the plurality of holes in the first portion made of the first material are first openings forming inlet openings of the mesh (¶¶ 0040-0042; A, Fig. A annotated below), the plurality of holes in the second portion made of the second material are second openings forming the nozzles with outlet openings of the mesh (¶¶ 0040-0042; B, Fig. A annotated below), the second portion provides transition portions between 

    PNG
    media_image1.png
    262
    509
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 2 of Sambhy.
Sambhy does not specifically disclose the mesh wherein the second openings have cross-sections tapered in a non-linear manner with a decreasing width in flowing direction, thereby forming the nozzle with a curved profile and wherein the outlet openings of the mesh have exit diameters of less than or equal to substantially 2.5 microns.
Robertson teaches a mesh (50; Fig. 5a, 5b) comprising outlet openings (A, Fig. B annotated below) having cross-sections that taper in a linear manner and a non-linear manner (col 11, ln 22-31) and that a non-linear taper that decreases width in the flowing direction, thereby forming the nozzle with a curved profile could be used to achieve the same result as a linear taper (col 11, ln 22-31) and thus the openings having cross-sections that taper in a linear manner and a non-linear manner were art-recognized equivalents at the time the invention was made. Furthermore, Robertson teaches the mesh comprising outlet openings (A, Fig. B annotated below) of the mesh having exit diameters of less than or equal to substantially 2.5 microns (“2 to 10 microns, preferably below 5 microns” col 3, ln 14-27; Examiner notes: “less than or equal to substantially 2.5 microns is interpreted as greater than zero to 2.565 µm, see above.) for the purpose of producing atomized droplets (72; Fig. 5a, 5b) having comparable diameter to the exit 

    PNG
    media_image2.png
    294
    379
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 5b of Robertson.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the linear profile for the curved profile in the Sambhy device since it has been held that the substitution of one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B). 
Furthermore, it is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). In this case, Robertson discloses the outlet openings having exit diameters of 2 to 10 microns, preferably below 5 microns (col 3, ln 14-27), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh of Sambhy to include the outlet openings of the mesh having exit diameters of less than or equal to substantially 2.5 microns (i.e. greater than zero to 2.565 µm) as taught by Robertson for the purpose of producing atomized droplets (See Robertson: 72; Fig. 5a, 5b) having comparable diameter to the exit diameter of less than or equal to substantially 2.5 
Regarding Claim 3, the modified device of Sambhy discloses the mesh wherein the second material is provided with an increasing material thickness to form the nozzles (See Sambhy: Fig. 2; ¶¶ 0040-0042).
Regarding Claim 4, the modified device of Sambhy discloses the mesh wherein the plurality of holes in the first portion made of the first material is provided with a first hole geometry having a first opening size (See Sambhy: Fig. 2; ¶¶ 0040-0042), the plurality of holes in the second portion made of the second material is provided with a second hole geometry having a second opening size (See Sambhy: Fig. 2; ¶¶ 0040-0042), the second opening size is   than the first opening size (See Sambhy: Fig. 2; ¶¶ 0040-0042), the plurality of the holes in the first portion provides first supply openings, and the plurality of holes in the second portion provides the nozzles as second outlet openings that are arranged downstream from the first supply openings (See Sambhy: Fig. 2; ¶¶ 0040-0042).
Regarding Claim 9, the modified device of Sambhy discloses the mesh wherein the plurality of holes in the second portion have a diameter that tapers from a diameter that is generally the same as the diameter of the holes in the first portion to a smaller diameter that is within a predetermined range at the outlet side of the mesh (See Sambhy: Fig. 2; ¶¶ 0040-0042).
Regarding Claim 12, the modified device of Sambhy discloses the mesh wherein the first portion has sufficient mass to create a resonant cavity in the nebulizer (See Sambhy: ¶¶ 0005, 0037, 0040; Examiner notes: Sambhy discloses the mesh as part of a piezoelectric device and the first portion being made of stainless steel.  Therefore, one of ordinary skill in the art would appreciate that the first portion has the mass to create the resonant cavity to function as a piezoelectric device in a nebulizer).

Regarding Claim 14,  Sambhy discloses a method of manufacturing a mesh for use in forming droplets, the method comprising: a) providing a first portion (22; Fig. 2) made of a first material (“stainless steel”; ¶¶ 0040-0041) having a plurality of holes formed therethrough; b) using a second portion (24; Fig. 2) made of a second material (“polyimide”; ¶ 0039) that has a lower density than the first material (Examiner notes: Sambhy discloses the first material as stainless steel which has a known density of 8 g/cm3 and the second material as  polyimide has a known density of 1.42 g/cm3. Therefore, the density of the second material is less than the density of the first material) to form nozzles for an outlet side of the mesh [at 26; ¶¶ 0040-0043; Examiner notes: Sambhy discloses fluid exiting the mesh through the coating (26; Fig. 2)], wherein the second portion is placed in contact with the first portion [Fig. 2; Examiner notes: Sambhy discloses the first portion in contact with the second portion by way of a bonding process with the intervening adhesive material (28; Fig. 2-3; ¶¶ 0040-0045), such that the plurality of through holes align.], the second portion having a corresponding plurality of holes formed therethrough (Fig. 2), and the step of providing Page 4 of 9HIJLKEMA et al. --14/906,371--the first portion made of the first material having the plurality of holes formed therethrough comprises: providing the plurality of holes in the first portion made of the first material as first openings forming inlet openings of the mesh (¶¶ 0040-0042; A, Fig. A annotated above), wherein the step of using the second portion made of the second material having the plurality of holes formed therethrough comprises: providing the plurality of holes in the second portion made of the second material as second openings forming the nozzles with outlet openings of the mesh (¶¶ 0040-0042; B, Fig. A annotated below), wherein the second portion provides transition portions between the inlet openings and the outlet openings (Fig. 2) and the outlet openings are smaller than the inlet openings (¶¶ 0040-0042; B, Fig. A annotated above).
Sambhy does not specifically disclose the mesh wherein the second openings have cross-sections tapered in a non-linear manner with a decreasing width in flowing direction, thereby the outlet openings of the mesh have exit diameters of less than or equal to substantially 2.5 microns.
Robertson disclose a mesh (50; Fig. 5a, 5b) comprising openings having cross-sections that taper in a linear manner and a non-linear manner (col 11, ln 22-31) and that a non-linear taper that decreases width in the flowing direction, thereby forming the nozzle with a curved profile could be used to achieve the same result as a linear taper (col 11, ln 22-31) and thus the openings having cross-sections that taper in a linear manner and a non-linear manner were art-recognized equivalents at the time the invention was made. Furthermore, Robertson teaches the mesh comprising outlet openings (A, Fig. B annotated above) of the mesh having exit diameters of less than or equal to substantially 2.5 microns (“2 to 10 microns, preferably below 5 microns” col 3, ln 14-27; Examiner notes: “less than or equal to substantially 2.5 microns is interpreted as greater than zero to 2.565 µm, see above.) for the purpose of producing atomized droplets (72; Fig. 5a, 5b) having comparable diameter to the exit diameter of less than or equal to substantially 2.5 microns that better reach the alveoli of the lungs (col 3, ln 14-27). 
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the linear profile for the curved profile in the Sambhy device since it has been held that the substitution of one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B). 
Furthermore, it is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05); In this case, Robertson discloses the outlet openings having exit diameters of 2 to 10 microns, preferably below 5 microns (col 3, ln 14-27), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh of the method of Sambhy to include the outlet openings of the mesh having exit diameters of less than or equal to substantially 2.5 microns (i.e. greater than zero to 2.565 µm) as taught by Robertson for the purpose of producing atomized droplets (See 
Regarding Claim 15, the modified method of Sambhy discloses the method for providing the mesh wherein the step of providing the first portion made of the first material having the plurality of holes formed therethrough comprises: a1) providing the first portion made of the first material (¶¶ 0040-0041; Examiner notes: Sambhy discloses the first material as stainless steel which has a known density of 8 g/cm3); and a2) forming the plurality of holes through the first portion (Fig. 2).
Regarding Claim 17, the modified method of Sambhy discloses the method wherein the second material is provided with an increasing material thickness forming the nozzle openings (See Sambhy: Fig. 2; ¶¶ 0040-0042); in step a), the plurality of holes in the first portion made of the first material are provided with a first hole geometry having a first opening size (See Sambhy: Fig. 2; ¶¶ 0040-0042), wherein, in step b), the plurality of holes in the second portion made of the second material are provided with a second hole geometry having a second opening size (See Sambhy: Fig. 2; ¶¶ 0040-0042), wherein the second opening size is smaller than the second opening size (See Sambhy: Fig. 2; ¶¶ 0040-0042), wherein, in step a), the plurality of the holes in the first portion provide first supply openings (See Sambhy: Fig. 2; ¶¶ 0040-0042), and wherein, in step b), the plurality of holes in the second portion provide the nozzles as second outlet openings that are arranged stream-downwards from the first supply openings (See Sambhy: Fig. 2; ¶¶ 0040-0042).
Regarding Claim 19, the modified method of Sambhy discloses the method for providing the mesh wherein the step of providing the first portion further
Regarding Claim 21, the modified method of Sambhy discloses the method for providing the mesh wherein the step of using the second portion to form nozzles for the outlet side of the mesh further comprises: b1) providing a layer of the second material (See Sambhy: Fig. 2; ¶¶ 0040-0045); b2) forming the corresponding plurality of holes in the second material (See Sambhy: Fig. 2); and b3) bonding the first portion to the second portion (See Sambhy: ¶¶ 0040-0045).  

Regarding Claim 23, the modified device of Sambhy discloses the mesh wherein the first material is provided as a first layer (See Sambhy: 22; Fig. 2; ¶¶ 0040-0042) comprising the plurality of holes; and the second material is provided as a second layer (See Sambhy: 24; Fig. 2; ¶¶ 0040-0042), in which the nozzles are formed.

Claims 1, 6, 10, 14, 19-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Pub. No. 2005/0190234; hereinafter: “Lim”) in view of Robertson (U.S. Patent No. 5,487,378).
Regarding Claim 1, Lim discloses a mesh (120, 122, 131, 132, 133; Fig. 4A-4E) comprising: a first portion (120; Fig. 4A) made of a first material (¶ 0038; Examiner notes: Lim discloses the first portion as being made from a metal.) having a hole passing therethrough (122; Fig. 4A); and a second portion (131; Fig. 4A) made of a second material (¶ 0039; Examiner notes: Lim discloses the second portion as being made from silicon oxide.) that is in contact with the first portion (Fig. 4A; ¶ 0039; Examiner notes: Lim discloses the second portion “formed on a surface” of the first portion), wherein the second portion has a corresponding hole passing therethrough (Fig. 4A-4E), the hole in the second portion forming nozzles for an outlet side (at A, Fig. C annotated below) of the mesh, the first material has a higher density than the second material (¶¶ 0038-0039; Examiner notes: Lim discloses the first material as being a metal and the second material as being silicone oxide having a density of 2.65 g/cm3. One of ordinary skill in 

    PNG
    media_image3.png
    229
    547
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 4A of Lim.
Lim does not specially disclose the mesh wherein the first material comprises a plurality of holes, wherein the second portion comprises a corresponding plurality of holes passing therethrough, wherein the second openings have cross-sections tapered in a non-linear manner with a decreasing width in flowing direction, thereby forming the nozzle with a curved profile, the outlet openings of the mesh have exit diameters of less than or equal to substantially 2.5 microns.
Robertson teaches a mesh (50; Fig. 5a, 5b) comprising outlet openings (A, Fig. B annotated above) having cross-sections that taper in a linear manner and a non-linear manner (col 11, ln 22-31) and that a non-linear taper that decreases width in the flowing direction, thereby forming the nozzle with a curved profile could be used to achieve the same result as a linear taper (col 11, ln 22-31) and thus the openings having cross-sections that taper in a linear manner and a non-linear manner were art-recognized equivalents at the time the invention was made. Furthermore, Robertson teaches the mesh comprising a plurality of holes (A; Fig. D annotated below) having the outlet openings (A, Fig. B annotated above) having exit diameters of less than or equal to substantially 2.5 microns (“2 to 10 microns, preferably below 5 microns” col 3, ln 14-27; Examiner notes: “less than or equal to substantially 2.5 microns is interpreted as greater than zero to 2.565 µm, see above.) for the purpose of producing atomized droplets streams (B, Fig. D annotated below; col 10, ln 53-64; Fig. 5a, 5b) having comparable diameter to the exit diameter of less than or equal to substantially 2.5 microns that better reach the alveoli of the lungs (col 3, ln 14-27).

    PNG
    media_image4.png
    327
    375
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 5b of Robertson.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the linear profile for the curved profile in the Lim device since it has been held that the substitution of one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B). 
Furthermore, it is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05); In this case, Robertson discloses the outlet openings having exit diameters of 2 to 10 microns, preferably below 5 microns (col 3, ln 14-27),  it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the mesh of Lim to include the first material having the plurality of holes, and the second portion having a corresponding plurality of holes passing therethrough, and to include the outlet openings of the mesh having exit diameters of less than or equal to substantially 2.5 microns (i.e. greater than zero to 2.565 µm) as taught by Robertson for the 
Regarding Claim 6, the modified device of Lim discloses the mesh wherein the first material is a metal and the second material is a silicon (See Lim: ¶¶ 0038-0039). 
Regarding Claim 10, the modified device of Lim discloses the mesh wherein the first material is provided as a layer comprising the plurality of holes (See Lim: Fig. 4A; ¶¶ 0038-0039), the second material is provided as a plurality of inlays that are least partly located in the plurality of holes of the first portion (See Lim: Fig. 4A; ¶¶ 0038-0039), each inlay partly filling one of the plurality of holes in the first material (See Lim: Fig. 4A; ¶¶ 0038-0039), and having the nozzles formed in the second material (See Lim: Fig. 4A; ¶¶ 0038-0039).

Regarding Claim 14, Lim discloses a method of manufacturing a mesh comprising: a) providing a first portion (120; Fig. 4A) made of a first material (¶ 0038; Examiner notes: Lim discloses the first portion as being made from a metal.) having a hole (122; Fig. 4A) formed therethrough; b) using a second portion (131; Fig. 4A) made of a second material (¶ 0039; Examiner notes: Lim discloses the second portion as being made from silicon oxide.) that has a lower density than the first material (¶¶ 0038-0039; Examiner notes: Lim discloses the first material as being a metal and the second material as being silicone oxide having a density of 2.65 g/cm3. One of ordinary skill in the art would appreciate that the first material has a higher density than the second material) to form nozzles for an outlet side (at A, Fig. C annotated above) of the mesh, wherein the second portion is placed in contact with the first portion (Fig. 4A; ¶ 0039; Examiner notes: Lim discloses the second portion “formed on a surface” of the first portion), the second portion having a corresponding hole formed therethrough (Fig. 4A-4E), and the step of providing the first portion made of the first material having the hole formed therethrough 
Lim does not specifically discloses the method of manufacturing the mesh wherein the first material comprises a plurality of holes, wherein the second portion comprises a corresponding plurality of holes passing therethrough; wherein the second openings have cross-sections tapered in a non-linear manner with a decreasing width in flowing direction, thereby forming the nozzle with a curved profile and wherein the outlet openings of the mesh have exit diameters of less than or equal to substantially 2.5 microns.
Robertson teaches a mesh (50; Fig. 5a, 5b) comprising outlet openings (A, Fig. B annotated above) having cross-sections that taper in a linear manner and a non-linear manner (col 11, ln 22-31) and that a non-linear taper that decreases width in the flowing direction, thereby forming the nozzle with a curved profile could be used to achieve the same result as a linear taper (col 11, ln 22-31) and thus the openings having cross-sections that taper in a linear manner and a non-linear manner were art-recognized equivalents at the time the invention was made. 
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the linear profile for the curved profile in the Lim device since it has been held that the substitution of one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B). 
Furthermore, it is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim
Regarding Claim 19, the modified device of Lim discloses the method of manufacturing the mesh wherein the step of providing the first portion comprises: providing a plate (See Lim: 120; Fig. 4A) of the first material (See Lim: ¶ 0038). 
Regarding Claim 20, the modified device of Lim discloses the method of manufacturing the mesh wherein the first material is provided as the plate comprising the plurality of holes (See Lim: Fig. 4A-4E, See Robert: Fig. 5b); and wherein the second material is provided as a plurality of inlays that are least partly located in the plurality of holes of the first portion (See Lim: Fig. 4A-4E; ¶¶ 0038-0039), each inlay partly filling one of the plurality of holes in the first material (See Lim: Fig. 4A-4E; ¶¶ 0038-0039), and having the nozzles formed in the second material (See Lim: Fig. 4A-4E; ¶¶ 0038-0039).
Regarding Claim 25, the modified device of Lim discloses the method of manufacturing the mesh further comprising: filling the plurality of holes in the first portion with the second material (See Lim: ¶¶ 0038-0039); and forming the plurality of nozzles in the second material (See Lim: ¶¶ 0038-0039).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schipper et al. (U.S. Patent No. 2012/0285447; hereinafter: “Schipper”) in view of Sambhy (U.S. Pub. No. 2013/0280431) in view of Robertson (U.S. Patent No. 5,487,378). 
Regarding Claim 13, Schipper discloses a nebulizer comprising a body (20; Fig. 5) having an inlet (50; Fig. 5) and an outlet (at 70; Fig. 1) arranged so that when a user of the nebulizer inhales through the outlet, air is drawn into and through the nebulizer (40, 42, 44; Fig. 5) via the inlet and outlet and into the user's body (Abstract); wherein the outlet is provided in the form of a mouthpiece (Abstract; ¶ 0043) that is suitable for connection to a separate replaceable mouthpiece or facial or nasal mask [Fig. 1; Abstract; Examiner notes: Schipper explicitly discloses a mouthpiece (70; Fig. 1) which is capable of (i.e. suitable for) connecting to a separate replaceable element to prevent disease transmission.]; and 
Schipper does not specifically disclose the nebulizer wherein the mesh comprises a first portion made of a first material having a plurality of holes passing therethrough made of the first material that are inlet openings of the mesh, and a second portion made of a second material that is in contact with the first portion, the first material has a higher density than the second material, having a plurality of holes in the second portion made of the second material that are outlet openings of the mesh having exit diameters of less than or equal to substantially 2.5 microns, the second portion provides transition portions between the inlet openings and the outlet openings, and the outlet openings are smaller than the inlet openings; wherein the second openings have cross-sections tapered in a non-linear manner with a decreasing width in flowing direction, thereby forming the nozzle with a curved profile.
Sambhy teaches a mesh (20; Fig. 2; ¶¶ 0005, 0034, 0037, 0039-0042) comprising a first portion (22; Fig. 2) made of a first material (“stainless steel”; ¶ 0040) having a plurality of holes passing therethrough (Fig. 2) made of the first material that are inlet openings of the mesh (¶¶ 0040-0042; A, Fig. A annotated above); and a second portion (24; Fig. 2) made of a second material (“polyimide”; ¶ 0039) that is in contact with the first portion [Examiner notes: The limitation “in contact with” is being examined under broadest reasonable interpretation such that “the first portion is bonded or attached to the second portion using an adhesive or adhesive film”, as recited in Applicant’s disclosure Pg. 18.  Sambhy discloses the first portion in contact with the second portion by way of the intervening adhesive material (28; Fig. 2; ¶ 0041), thereby meeting the claim limitation.], wherein the second portion has a corresponding plurality of holes passing therethrough [Fig. 2; Examiner notes: Sambhy discloses the first portion in contact with the 3) has a higher density than the second material (Examiner notes: Polyimide has a known density of 1.42 g/cm3), having the plurality of holes in the second portion made of the second material are second openings forming the nozzles with outlet openings of the mesh (¶¶ 0040-0042; B, Fig. A annotated above), the second portion provides transition portions between the inlet openings and the outlet openings, and the outlet openings are smaller than the inlet openings (¶¶ 0040-0042; Fig. 2; B, Fig. A annotated above) for the purpose of resisting undesired leakages through the mesh when fluid cause pressure on the first portion (¶¶ 0005-0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify nebulizer of Schipper to include the mesh comprises the first portion made of the first material having the plurality of holes passing therethrough and the second portion made of the second material that is in contact with the first portion, the first material has a higher density than the second material, the plurality of holes in the first portion made of the first material are inlet openings of the mesh, the plurality of holes in the second portion made of the second material are outlet openings of the mesh, the second portion provides transition portions between the inlet openings and the outlet openings, and the outlet openings are smaller than the inlet openings as taught by Sambhy for the purpose of resisting undesired leakages through the mesh when fluid cause pressure on the first portion (See Sambhy: ¶¶ 0005-0006).
The modified device of Schipper does not specifically disclose the nebulizer wherein the second openings have cross-sections tapered in a non-linear manner with a decreasing width in the outlet openings of the mesh have exit diameters of less than or equal to substantially 2.5 microns.
Robertson disclose a mesh (50; Fig. 5a, 5b) comprising openings having cross-sections that taper in a linear manner and a non-linear manner (col 11, ln 22-31) and that a non-linear taper that decreases width in the flowing direction, thereby forming the nozzle with a curved profile could be used to achieve the same result as a linear taper (col 11, ln 22-31) and thus the openings having cross-sections that taper in a linear manner and a non-linear manner were art-recognized equivalents at the time the invention was made. Furthermore, Robertson teaches the mesh comprising outlet openings (A, Fig. B annotated above) of the mesh having exit diameters of less than or equal to substantially 2.5 microns (“2 to 10 microns, preferably below 5 microns” col 3, ln 14-27; Examiner notes: “less than or equal to substantially 2.5 microns is interpreted as greater than zero to 2.565 µm, see above.) for the purpose of producing atomized droplets (72; Fig. 5a, 5b) having comparable diameter to the exit diameter of less than or equal to substantially 2.5 microns that better reach the alveoli of the lungs (col 3, ln 14-27).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the linear profile for the curved profile in the modify device of Schipper since it has been held that the substitution of one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B). 
Furthermore, it is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). In this case, Robertson discloses the outlet openings having exit diameters of 2 to 10 microns, preferably below 5 microns (col 3, ln 14-27), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh of Schipper to include the outlet openings of the mesh having exit diameters of less than or equal to substantially 2.5 microns (i.e. greater than zero to 2.565 µm) as taught by Robertson for the purpose of producing atomized droplets (See Robertson: 72; Fig. 5a, .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sambhy in view of Robertson as applied to claim 1 above, and further in view of Xu (U.S. Pub. No. 2013/0334339).
Regarding Claim 24, the modified device of Sambhy discloses the mesh, shown above.  
The modified device of Sambhy does not specifically disclose the mesh wherein the first portion has a mass per unit area of at least 0.04 gram/cm2.
Xu  teaches forming a mesh (“aperture plate”; Fig. 1, 3) with a mass per unit area (“aperture density” it is meant the number of apertures per square unit of aperture plate; ¶¶ 0007, 0035-0041) that needs to be optimize to allow for a higher flow rate. Xu discloses the mass per unit area is a result effective variable in that the flow rate is proportional to the mass per unit area (“aperture density”).
 Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the invention to modify the modified device of Sambhy by making a mass per unit area of the first portion at least 0.04 gram/cm2 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the outlet openings of the mesh having exit diameters of less than or equal to substantially 2.5 microns as recited in independent claims 1, 13, and 14 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Examiner, Art Unit 3785